Appellant, in his motion for a rehearing, earnestly contends that we erred in our original disposition of this case by holding that the agent of the Texas Liquor Control Board was not an accomplice. This identical question was before this Court in the case of Stevens v. State, 110 S.W.2d 906, and was decided adversely to appellant's contention. He insists, however, that the evidence in the instant case is quite different from that in the case of Stevens v. State, supra, and brings the witness within the category of an accomplice. We have carefully reviewed the record in the light of the motion, but are unable to agree with him.
Believing that the question was properly disposed of in the original opinion, the motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.